In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-17-00386-CV

HENRY PEYTON INGE III, Appellant             §    On Appeal from the 362nd District Court


V.                                           §    of Denton County (2012-50780-367)


BANK OF AMERICA, N.A., BOFA                  §    November 15, 2018
MERRILL LYNCH ASSET HOLDINGS,
INC., AND BAC HOME LOANS
SERVICING, L.P., Appellees                   §    Opinion by Justice Pittman


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellant Henry Peyton Inge III shall pay all of the

costs of this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By __/s/ Mark T. Pittman________________
   Justice Mark T. Pittman